The pleadings in this case were considered by the Court on two previous occasions. State ex rel. Dart v. Baker, 132 Fla. 820,182 South. Rep. 223; State ex rel. Dart v. Baker, 138 Fla. 432,189 South. Rep. 416.
The matter is now presented upon the demurrer of the relator addressed to the respondents' return to the alternative writ of mandamus as amended and the motion of the relator to strike various parts of that pleading.
The Court has heard the argument of counsel for the respective parties and is of the opinion that the demurrer should be overruled and that the motion should be denied except as to paragraphs four to nine, inclusive, of Section IX.
It is, therefore, ordered that the demurrer be overruled and that the motion to strike paragraphs four to nine, inclusive, of Section IX, be granted.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
WHITFIELD, P. J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.